Hammond, J.
This was an action by the appellee against *510the appellant upon a complaint for goods sold and delivered, etc. Answer by general denial and set-off; reply in denial of the set-off; trial by jury; verdict for the appellee, and judgment on the verdict, over the appellant’s motion for a new trial, and exceptions.
Filed April 4,1884.
The appellant complains in his brief of the introduction of certain evidence by the appellee. The record fails to show that any objection or exception was taken to the introduction of the evidence complained o'f. No question as to its admis.sion is, therefore, presented to this court. 1 Works Pr., section 928.
There is evidence in the record which, though in conflict with other evidence, fairly sustains the verdict.
Judgment affirmed with costs.